      Case 2:16-cv-00903-KWR-SMV Document 80 Filed 11/10/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JUAN CARLOS ALONSO,

       Plaintiff,

v.                                                                     No. 16-cv-0903 KWR/SMV

JULIE BARHAM and
CHILDREN, YOUTH AND FAMILIES
DEPARTMENT,

       Defendants.

                                  MAGISTRATE JUDGE’S
                    PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on its Order to Show Cause [Doc. 77], filed on

September 24, 2020. The Court recommends dismissing this action without prejudice for failure

to follow the order of this Court and for lack of prosecution. Plaintiff has taken no action in this

case since May 26, 2020. See [Doc. 72]. Since that time, Plaintiff’s counsel withdrew because

Plaintiff did not communicate with counsel for several months. [Docs. 74, 75]. Most recently,

Plaintiff failed to appear for a telephonic status conference, [Doc. 76], and failed to respond to the

Court’s subsequent Order to Show Cause, [Doc. 77]. Plaintiff has abandoned the case. It should

be dismissed.

                                              Background

       Plaintiff brought civil claims against Defendants in state court for violations of his

constitutional rights, based on sexual abuse while he was within the care of the state as a minor.

[Doc. 1-1]. Plaintiff’s civil case was removed to federal court in August 2016. [Doc. 1].

Simultaneously, Defendant Barham faced criminal charges in state court for the underlying
       Case 2:16-cv-00903-KWR-SMV Document 80 Filed 11/10/20 Page 2 of 5




conduct. See [Docs. 20, 20-1, 21, 24, 26, 27, 35, 52, 59]. Discovery in this civil case was stayed

from November 4, 2016, until October 2, 2019, while the state court ordered Defendant Barham

restored to competency for her criminal proceedings. See id.

        With the assistance of counsel, Plaintiff filed a Joint Motion to Extend Pre-trial Deadlines

on May 26, 2020, and this is the most recent action Plaintiff took in this case. See [Doc. 72].

Plaintiff’s counsel withdrew on August 10, 2020, leaving Plaintiff to proceed pro se, because

Plaintiff had not communicated with counsel for several months. [Docs. 74, 75]. On

September 2, 2020, the Court set a telephonic status conference for September 24, 2020. [Doc. 76].

The Order setting the hearing directed all parties to call Judge Vidmar’s teleconference line on

September 24, 2020, at 1:30 p.m. The notice of electronic filing indicates that the Order was sent

to Plaintiff by United States mail at 308 South Kansas in Roswell, New Mexico, 88203.

Nevertheless, Plaintiff failed to appear, and the status conference could not proceed. The Court

ordered Plaintiff to show cause, [Doc. 77], in writing, no later than October 26, 2020, why he

should not be sanctioned for his failure to appear, up to and including dismissal of this case without

further notice. See Fed. R. Civ. P. 41(b). The Court further ordered that the Clerk mail two copies

of the Order to Show Cause, [Doc. 77], to Plaintiff: one at his address in Roswell and one at the

Chaves County Detention Center.1 Both were returned as undeliverable. [Docs. 78, 79].




1
  When Plaintiff failed to appear for the hearing on September 24, 2020, counsel for Defendants informed court staff
that Plaintiff might be detained at the Chaves County Detention Center.

                                                         2
       Case 2:16-cv-00903-KWR-SMV Document 80 Filed 11/10/20 Page 3 of 5




                                                       Standard

         Rule 41(b) authorizes dismissal “[i]f the plaintiff fails to prosecute or comply with [the]

rules or a court order.”2 Fed. R. Civ. P. 41(b). Dismissal is a “drastic sanction that should be

employed only as a last resort,” Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir. 2009), and it is

“appropriate only in cases of willful misconduct,” Ehrenhaus v. Reynolds, 965 F.2d 916, 920 (10th

Cir. 1992). Before dismissing a case under Rule 41, therefore, a court should consider the

following factors:

         (1) the degree of actual prejudice to the defendant; (2) the amount of interference
         with the judicial process; (3) the culpability of the litigant; (4) whether the court
         warned the party in advance that dismissal of the action would be a likely sanction
         for noncompliance; and (5) the efficacy of lesser sanctions.

Ehrenhaus, 965 F.2d at 921 (citations, internal quotation marks, and ellipsis omitted) (considering

dismissal under Rule 37); see also Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d

1135, 1143 (10th Cir. 2004) (applying the Ehrenhaus factors to dismissal under Rule 41(b)). “Only

when the aggravating factors outweigh the judicial system’s strong predisposition to resolve cases

on their merits is dismissal an appropriate sanction.” Ehrenhaus, 965 F.2d at 921 (quoting Meade

v. Grubbs, 841 F.2d 1512, 1521 n.7 (10th Cir. 1988)). See also Link v. Wabash R.R. Co., 370 U.S.

626, 629–30 (1962) (courts have inherent power to dismiss cases for lack of prosecution);

D.N.M.LR-Civ. 41.1 (“A civil action may be dismissed if, for a period of ninety (90) days, no




2
  “Although the language of Rule 41(b) requires that the defendant file a motion to dismiss, the Rule has long been
interpreted to permit courts . . . to dismiss actions sua sponte for a plaintiff's failure to . . . comply with the rules of
civil procedure or court’s orders.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cnty. Justice Ctr., 492 F.3d
1158, 1161 n.2 (10th Cir. 2007).

                                                             3
      Case 2:16-cv-00903-KWR-SMV Document 80 Filed 11/10/20 Page 4 of 5




steps are taken to move the case forward.”); Fed. R. Civ. P. 16(f) (authorizing sanctions against a

party who fails to comply with court orders).

                                                Analysis

       Through counsel, Plaintiff initiated his claims in August 2016. See [Doc. 1]. For nearly

four years, Plaintiff worked with counsel to move the case forward, but Defendants were granted

multiple stays. See [Docs. 21, 24, 35, 41, 50]. However, counsel withdrew on August 10, 2020,

because Plaintiff was unresponsive for several months. [Docs. 74, 75]. Since proceeding pro se,

Plaintiff failed to appear for a hearing, see [Doc. 76], and failed to respond to the Court’s Order to

Show Cause, see [Doc. 77]. Thus, Plaintiff has taken no action to prosecute his case, either through

counsel or when proceeding pro se, in nearly six months, see [Doc. 72].

       As a result of Plaintiff’s complete absence from the litigation, “the degree of actual

prejudice to the defendant” is great; Defendants cannot defend a claim against absent Plaintiff. See

Ehrenhaus, 965 F.2d at 921. For the same reason, “the amount of interference with the judicial

process is significant” because the process cannot proceed without Plaintiff’s participation. See id.

Additionally, based on the record before me, I find that Plaintiff is culpable for his lack of

participation. See id. Moreover, the Court’s Order to Show Cause notified Plaintiff that if he failed

to respond, his case could be dismissed without further notice, [Doc. 77]. See Ehrenhaus, 965 F.2d

at 921. Finally, the Court is not convinced that lesser sanctions would be effective, see id., because

Plaintiff is not participating in the case. He is not responding to court orders, participating in

hearings, or prosecuting his claims in any way. Although the Court prefers to resolve disputes on

their merits, the aggravating factors in this case outweigh such preference. Therefore, pursuant to

Fed. R. Civ. P. 41, dismissal without prejudice is warranted. See id.


                                                  4
      Case 2:16-cv-00903-KWR-SMV Document 80 Filed 11/10/20 Page 5 of 5




       IT IS THEREFORE RESPECTFULLY RECOMMENDED that this action be

dismissed without prejudice for failure to prosecute.


 THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN DAYS OF
 SERVICE of a copy of these Proposed Findings and Recommended Disposition, they may file
 written objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A
 party must file any written objections with the Clerk of the District Court within the
 14-day period if that party wants to have appellate review of the proposed findings and
 recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                          ______________________________
                                                          STEPHAN M. VIDMAR
                                                          United States Magistrate Judge




                                               5
